DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 02/05/2020. In virtue of this communication, claims 1 - 20 are pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “61” on p. 29 line 8 and p. 30 line 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: p 14 line 30 states “A may be integrated”, apparently, something is missing between “A” and “may”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 10, 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the matching" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the matching" in line 2 and “the horizontal geometry” in lines 2 – 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the computed likelihood functions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the probability function" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the probability value" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 – 10 are also rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 11, 12 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130122935 (Das) in view of US 20140274151 (Pattabiraman).
Regarding claims 1, 19 and 20, Das teaches “A method performed by at least one apparatus, the method comprising:
obtaining location data representing at least one track of one or more users at least partially in a structure, said location data comprising horizontal location information (FIG 6 with corresponding description in paragraphs 0072 – 0075: a diagram graphically illustrating detected movements and/or position locations 600 of a mobile device starting from a time T1 (within an area of location uncertainty) and leading to a position fix PF1. Also paragraph 0079)…”
“…obtaining indoor map data representing…” “…floors of the structure and indicating structural elements on the…” “…floors (FIG 7 – 8 and paragraphs 0076 – 0077: a layout or floor plan 700 of a portion of a structure);
determining track sections of the at least one track represented by the location data (in FIG 6 there are six distinct “track sections”) such that each track section can be assumed to be on a single floor of the structure (implicit: in paragraph 0076 trajectory 602 is aligned to a single floor plan 700 which means that the assumption is made that the trajectory is on “a single floor”);
at least partially comparing determined track sections with floors of the structure represented by the indoor map data (paragraph 0079: trajectory 602 is aligned to floor plan 700 using PF1 and may be oriented as shown by trajectory 702 in a manner that appears to be a possible match to the areas of floor plan 700 which appear to be open for navigation by a user. The specific floor plan appears to be selected based on the criteria that it has an exit/entryway with a coordinates at or nearby that of PF1)…”

Das does not disclose that the location data also comprises “vertical location information, said vertical location information being representative of an absolute altitude”, that the maps should be for “different” floors “and determining, based on said 
In similar art, Pattabiraman teaches systems and methods for acquiring three-dimensional location information to locate users and enhance their experience in relation to location-based services (see abstract). Particularly, paragraph 0036 teaches identifying a map corresponding to a floor level of a building. Initially, the latitude, longitude and altitude (LLA) of a receiver is determined (510). As further stated in paragraph 0017, the positional information may be taken from satellites, which, with respect to the altitude, would represent “absolute altitude” (location data comprises “vertical location information, said vertical location information being representative of an absolute altitude”). Also see paragraph 0044:  altitude values as Height Above Ellipsoid or Mean Sea Level. Paragraph 0054 and 0090 disclose using altitude information to discern that plurality of position estimates correspond to a single floor (“each track section can be assumed to be on a single floor of the structure”).
Paragraph 0067: The building database may store various types of data. For example, data may represent an indoor map of every floor of a building (this corresponds to the requirement of having map data for “different” floors). The data may map (or otherwise associate) floor levels to altitudes, or ranges of altitudes that correspond to different floors of the building (corresponds to “determining” “an absolute altitude of at least some of the floors of the structure represented by the indoor map data”. Indeed, every particular floor with its map is associated with its altitude).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to additionally implement, based on teaching of confirm the assumption that the multiple positional readings correspond to a single floor. It would have been further obvious to utilize disclosed by Pattabiraman building database having association between floor maps and corresponding altitudes, which would provide an additional capability of determination the altitude of each floor by the user. Doing so would have improved techniques for estimating a position of a person (see Pattabiraman, paragraph 0004) by providing not only horizontal positional information, but also vertical positional information and specific floor information. This would have also allowed determination of a height for each of a plurality floors in the building based on the estimated altitudes (see Pattabiraman, paragraph 0005). Further, since determination of the particular floor map in Das is based on the criteria that it has an exit/entryway with a coordinates at or nearby that of PF1, this determination of the altitude of each floor from the database is “based on said comparing” of the user path (“track sections”) “with floors of the structure”, as is required by the claim.
Regarding claim 2, Das in combination with Pattabiraman teaches or fairly suggests “further comprising: transforming, based on said determined absolute altitude of at least some of the floors of the structure, vertical location information representative of an absolute altitude into vertical location information representative of a floor of the structure or vertical location information representative of a floor of the structure into vertical location information representative of an absolute altitude (Pattabiraman, paragraph 0005: A height for each of a plurality floors (“vertical location information representative of a floor of the structure”) in the building may be identified based on the estimated altitudes. Also FIG 8 and paragraph 0054).”
Regarding claim 3, Das alone or in combination with Pattabiraman teaches or fairly suggests “wherein said location data is crowdsourcing data obtained by a plurality of users in a crowdsourcing process (Das, paragraphs 0036 – 0037: travel logs obtained from a plurality of mobile devices over time, e.g., as part of a crowd-sourcing; Pattabiraman, paragraphs 0043 - 0044).”
Regarding claim 4, Das in combination with Pattabiraman teaches or fairly suggests “wherein said vertical location information is based on one or more of the following: signals of a global navigation satellite system observed at a device of a respective user (Pattabiraman, paragraph 0017: determining position information based on signals received from the satellites 150. Once known, the position information may be used to estimate the position of the receiver 120 in terms of Latitude, Longitude and Altitude (LLA).); signals of a cellular communication system observed at a device of a respective user; signals a non-cellular communication system observed at a device of a respective user (Pattabiraman, paragraph 0017: determining position information based on signals received from the transmitters 110. Once known, the position information may be used to estimate the position of the receiver 120 in terms of Latitude, Longitude and Altitude (LLA).); a barometer of a device of a respective user; a motion sensor of a device of a respective user; an accelerometer of a device of a respective user; a magnetometer of a device of a respective user; a gyroscope of a device of a respective user; an altitude map; and/or a manual user input of a respective user.”
Regarding claim 5, Das alone or in combination with Pattabiraman teaches or fairly suggests “wherein said method further comprises: selecting, from the determined track sections, track sections to be used for said comparing determined track sections with floors of the structure represented by the indoor map data (In Das, the entire path is selected for the comparison, which is not forbidden by the claim language. In Pattabiraman, paragraph 0054 and 0090 disclose using altitude information to discern that plurality of position estimates correspond to a single floor. In other words, only those position estimates with corresponding tracks with estimated altitudes that are within a threshold amount of distance from each other are to be mapped to a particular floor of the building).”
Regarding claim 6, Das in combination with Pattabiraman teaches or fairly suggests “wherein said selecting of track sections to be used for said comparing comprises selecting at least some or all of the track sections intersecting with a floor boundary indicated by the indoor map data (Das, FIG 7 and paragraph 0076: trajectory 602 may be related to a layout or floor plan 700 of a portion of a structure having an exit/entryway with a coordinates at or nearby that of PF1 which is a particular point of the trajectory. As may be seen from FIG 7, the trajectory 602 intersects “a floor boundary indicated by the indoor map data”) and/or
selecting track sections such that altitudes associated with the track sections substantially cover the whole altitude range of the track (Pattabiraman, paragraph 0054 and 0090 disclose using altitude information to discern that plurality of position estimates correspond to a single floor. In other words, only those position estimates with corresponding tracks with estimated altitudes that are within a threshold amount of distance from each other are to be mapped to a particular floor of the building).”
Regarding claim 11, Das in combination with Pattabiraman teaches or fairly suggests “wherein said determining of an absolute altitude of at least some of the floors comprises: computing, for at least some combinations of track sections and floors, a likelihood function indicating the likelihood of the absolute altitude of a respective floor based on a respective track section (Pattabiraman, paragraph 0055: determining a likelihood that the receiver's true position is inside a particular area of a building. In the disclosure of Pattabiraman, “a particular area of the building” may relate to a particular floor with its own altitude. A particular floor in the system of combined Das and Pattabiraman’s disclosures was selected based on “respected track section”. Therefore, determination a likelihood that the receiver's true position is inside a particular area of a building (e.g. at a particular altitude corresponding to a particular floor based on the user’s path within the structure) is the same as determination a likelihood “indicating the likelihood of the absolute altitude of a respective floor based on a respective track section”).”
Regarding claim 12, Das in combination with Pattabiraman does not teach “wherein said likelihood function is based on a mixture distribution.”
However, the examiner takes an official notice that calculation of “likelihood function based on a mixture distribution” is well-known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to base calculation of disclosed by Pattabiraman likelihood function on “a KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Regarding claim 18, Das in combination with Pattabiraman teaches or fairly suggests “wherein the method further comprises: using said determined absolute altitude of at least some of the floors of the structure for representing vertical location information representative of an absolute altitude with respect to floors represented by an indoor map (as best understood, Pattabiraman, paragraph 0047: Floor heights for a building may then be inferred from the altitudes. Paragraph 0050: adjusting heights of floors based on determined altitude. Also it would have been obvious that the floors with corresponding maps having higher altitude would be positioned higher than the floors having lower altitude. This corresponds to the broadly recited by the claim “representing vertical location information representative of an absolute altitude with respect to floors represented by an indoor map”).”

Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130122935 (Das) in view of US 20140274151 (Pattabiraman) as applied to claim 1 above, and further in view of US 20180328753 (Stenning).
Regarding claim 7, Das in combination with Pattabiraman does not teach “wherein said comparing comprises: determining, for at least some combinations of track sections and floors, a weighting factor indicating the matching of a respective track section to a respective floor.”
Stenning in FIG 8 and paragraph 0099 teaches an example method of calculating a travel path and localization in a known environment 300. Similar to Das, at first, a travel trajectory data set is obtained by the mobile device for travel of the trackable device in an environment 302. A travel path is calculated for the movement of the device 304. The travel path is matched with the map 308. If the system finds multiple matches then each match can be scored (determining “a weighting factor indicating the matching of a respective track section to a” corresponding map) to propagate multiple hypotheses regarding the location of the mobile device in the environment during time of uncertainty.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Stenning determination of a score for plurality of potential matches, in the system of Das. Doing so would have provided the system with the best match (see Stenning, paragraph 0099), thus improving functioning of the algorithm.
In the system of combined Das and Stenning’s disclosures, the map would represent “a respective floor”.
Regarding claim 8, Das in combination with Stenning teaches or fairly suggests “wherein said determining of a weighting factor is based on the matching of the horizontal location information of the respective track section with the horizontal (indeed, in Das, the travel is in horizontal direction and the map of the floor also represents horizontal geometry; therefore, the conditions of the claim are fulfilled.).”
Regarding claim 9, Das in combination with Stenning teaches or fairly suggests “wherein in case a respective track section intersects with a floor boundary of the respective floor indicated by the indoor map data (Das, paragraph 0076: trajectory 602 may be related to a layout or floor plan 700 of a portion of a structure having an exit/entryway with a coordinates at or nearby that of PF1. The intersection of the user’s trajectory with the floor boundary is clearly seen from FIG 7), the weighting factor is determined such that the closer to an entrance of the respective floor the respective track section intersects with a floor boundary of the respective floor the higher the weighting factor (In Das, the trajectory passes straight through the entrance, and since this appears to be at least one of the deciding factors why this particular floor plan has been chosen to be aligned with the trajectory, when modified with the teaching of Stenning of assigning scores to the possible matches, as explained in the rejection of claim 7 above, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to assign higher score (“the higher the weighting factor”) to such floor map that would show a door aligning with the trajectory rather than the floor map which would show a door being away from the point where the trajectory intersects the boundary of the floor. Doing so would have allowed to select better floor maps and achieve more realistic results when trying to compare to the user’s trajectory); and/or

in case a respective track section does not intersect with a floor boundary of the respective floor indicated by the indoor map data, the weighting factor is set to a predetermined value (Since the claim is written in the alternative form (“A; and/or B; and/or C”), it is sufficient to meet at least one of the limitations “A” or “B” or “C” in the claim to meet the limitations of the whole claim. In this case the limitation “A” is met.).”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130122935 (Das) in view of US 20140274151 (Pattabiraman) and US 20180328753 (Stenning) as applied to claim 7 above, and further in view of US 8320939 (Vincent).
Regarding claim 10, Das in combination with Stenning does not teach “wherein the determination of the weighting factor is influenced by a determination, based on the location data, of whether the user was completely inside the structure, completely outside the structure or switched between inside the structure and outside the structure.”
Vincent in FIG 3 and col. 8 lines 43 – 66 teaches that as a user holds a client device equipped with features such as GPS and an accelerometer, the client device may detect when the user is moving into a building. For example, when a GPS signal is being received, the client device may determine that the client device (and the user) is outside (“a determination, based on the location data, of whether the user was … increase the accuracy of the determination of whether the client device has entered a building.
In other words, Vincent teaches utilizing change in location data superposed on the building footprint as a factor which increases accuracy of the determination that the user has entered the building through a particular entrance.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to take the consideration disclosed by Vincent regarding determination of the user “switching between inside of the structure and outside the structure” in account when determining the score disclosed by Stenning of the best match between the user trajectory in the format (“the weighting factor is influenced by a determination”). Doing so would have increased the accuracy of the process (see Vincent, col. 8 lines 64 - 66).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130122935 (Das) in view of US 20140274151 (Pattabiraman) as applied to claim 1 above, and further in view of JP 2016148519 (IZUMIKAWA) (references are given according to English translation).
Regarding claim 15, Das in combination with Pattabiraman does not teach “wherein said determining of an absolute altitude of at least some of the floors comprises: computing probability values for different sets of potential absolute altitudes of at least some of the floors of the structure.”
IZUMIKAWA in FIG 3B and pp.8 – 9 shows a probability distribution with respect to altitude so that it can be estimated that there are five floor surfaces. This represents “computing probability values for different sets of potential absolute altitudes of at least some of the floors of the structure” since the histogram indicates “potential absolute altitudes of at least some of the floors of the structure” on the horizontal axis with corresponding probability values on the vertical axis. The histograms in FIGS. 3 are created for each predetermined area range on the map stored in advance in the map information storage unit.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to determine disclosed by IZUMIKAWA a probability distribution with respect to altitude for different floors in the system of combined Das and Pattabiraman’s disclosures. Doing so would have allowed to determine the probability of usage of a mobile device on a certain floor (since this is what the probability values in IZUMIKAWA show).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648